DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The following Foreign patent documents were listed but not provided:
WO2006055780
EP2061385
EP2512576
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
128 in [0032], [0057], and [0060].  
138 in [0034] and [0060].
148 in [0037] and [0058].
364 in [0051]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0032], line 12 should be amended to recite “the guidewire finger tab 128” to improve the consistency of the terminology when referring to reference numeral 128.
[0033], line 2 should be amended to recite “guidewire carriage 126” to improve the consistency of the terminology when referring to reference numeral 126.
[0033], line 5 should be amended to recite “guidewire carriage 126” to improve the consistency of the terminology when referring to reference numeral 126.
[0033], lines 9-10 should be amended to recite “guidewire carriage 126” to improve the consistency of the terminology when referring to reference numeral 126.
[0034], line 15 should be amended to recite “needle carriage  136” because the Examiner believes that the carriage being referred to within this paragraph is the needle carriage 136 and not the guidewire carriage 126.
[0047], line 7 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0047], line 8 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0047], line 12 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0047], line 13 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0047], line 14 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0048], line 5 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0048], lines 6-7 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
[0049], line 2 should be amended to recite “the catheter guidewire 320” to improve the consistency of the terminology when referring to reference numeral 320.
 [0057], line 6 should be amended to recite “the guidewire finger tab 128” to improve the consistency of the terminology when referring to reference numeral 128.
[0058], line 3 should be amended to recite “the dilator finger tab 148” to improve the consistency of the terminology when referring to reference numeral 148.
[0058], line 4 should be amended to recite “the dilator finger tab 148” to improve the consistency of the terminology when referring to reference numeral 148.
[0060], line 2 should be amended to recite “the needle advancement  assembly 134” to improve the consistency of the terminology when referring to reference numeral 134. 
[0060], line 4 should be amended to recite “the needle advancement  assembly 134” to improve the consistency of the terminology when referring to reference numeral 134. 
[0060], lines 5-6 should be amended to recite “the needle advancement  assembly 134” to improve the consistency of the terminology when referring to reference numeral 134. 
[0070], line 4 should be amended to recite “catheter  330” as the proper reference numeral for the catheter is 330 not 300.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 8, 12, and 34 are objected to because of the following informalities:  
Claim 1, line 7 should be amended to recite “[[an]] the introducer supported” as line 2 of Claim 1 previously recites “an introducer”.
Claim 1, lines 7-8 should be amended to recite “an introducer lumen” to improve the grammar.
Claim 1, lines 13-14 should be amended to recite “[[a]] the dilator” as line 6 of claim 1 previously recites “a dilator”.
Claim 1, line 19 should be amended to recite “within [[a]] the vasculature of [[a]] the patient” as lines 2-3 of claim 1 previously recites “a vasculature of a patient”.
Claim 1, line 27 should be amended to recite “a portion of the catheter guidewire” to remove any ambiguity with regards to what guidewire is being referred to.
Claim 3, line 2 should be amended to recite “the proximal blood flow” to improve the language consistency with regards to the claim limitations.
Claim 5, line 3 should be amended to recite “a sidewall of the collapsible sterile barrier” to improve the language consistency with regards to the claim limitations.
Claim 8, line 2 should be amended to recite “the dilator advancement assembly” to improve the language consistency with regards to the claim limitations.
Claim 12, line 3 should be amended to recite “[[a]] the patient” as claim 1, line 3 previously recites “a patient”.
Claim 34, line 7 should be amended to recite “within [[a]] the vasculature of [[a]] the patient” as lines 2-3 of claim 34 previously recites “a vasculature of a patient”.
Claim 35, line 3 has been amended to recite “[[an]] the introducer” as “introducer” has been recited in claim 34, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the collapsible sterile barrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] a collapsible sterile barrier”.
Claim 7, line 2 recites “the guidewire of the dilator placement system”. This claim is unclear for two reasons. Firstly, it is unclear which guidewire is being referred to. Secondly, there is a lack of antecedent basis for the limitation of “the dilator placement system”. Therefore, for the purpose of examination, this limitation will be interpreted as “the introducer guidewire of the dilator advancement assembly ”.
Similarly, Claim 7, lines 2-3 recites “the guidewire” which is unclear to the Examiner as to which guidewire is being referred to. For the purpose of examination, this limitation will be interpreted as “the introducer guidewire”.
Claim 8, line 3 recites “the guidewire”. It is unclear to the Examiner which guidewire is being referred to within this claim. Therefore, for the purpose of examination, this limitation will be interpreted as “the introducer guidewire”.
Claim 40 recites “the guidewire advancement assembly, the needle retraction assembly, and the dilator advancement assembly” which lacks antecedent basis due to the dependency upon claim 38. The Examiner believes claim 40 was intended to depend upon claim 39 to provide antecedent basis for these limitations. Therefore, for the purpose of examination, claim 40 will be interpreted as depending upon claim 39


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perchik et al. (US 2008/0045894 A1; hereinafter referred to as Perchik).
With regards to claim 34, Perchik discloses (Figs. 1-5C) a rapid insertion central catheter system (see Fig. 4), comprising: 
an introducer placement system (17; see [0061]), configured to place an introducer (21) within a vasculature of a patient (55; see [0060]); 
a docking station (1; see [0060]), releasably coupled to a distal end (see at 15 of in Fig. 5A) of the introducer placement system (see [0062] “The carrier system splittable line 25 may be pre-weakened or perforated in order to further facilitate removal and splitting of the carrier system 17” and see Figs. 5B-5C); and 
a catheter placement system (29; see [0060]) configured to engage a proximal end (see at 7 in Fig. 5C) of the docking station and place a catheter (31) within a vasculature of a patient (see Fig. 1).
With regards to claim 35, Perchik discloses the claimed invention of claim 34, and Perchik further discloses (Figs. 1-5C) the introducer placement system (17) includes one of a needle, an introducer guidewire, a dilator, an introducer (21), an introducer hub (19; see [0061]), and a blood flash indicator tube.
With regards to claim 37, Perchik discloses the claimed invention of claim 34, and Perchik further discloses (Figs. 1-5C) the catheter placement system (29) includes one of a docking portion (see along the catheter shaft 31 and [0082] “to permanently fix the cuff positioning device 1 at the desired location on the catheter shaft 31”), a rail, a locking hub (35), a catheter guidewire, and a catheter frame.

Claim(s) 34-35, 37, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2012/0220942; hereinafter referred to as Hall).
With regards to claim 34, Hall discloses (Figs. 1-7C) a rapid insertion central catheter system (see Fig. 1A), comprising: 
an introducer placement system (the unitary structure of 20, 22, 24, 26, 30, 32, 40, and 60), configured to place an introducer (20) within a vasculature (64) of a patient ([0021], [0027], and [0036] and see Fig. 4A); 
a docking station (12), releasably coupled to a distal end of the introducer placement system (see Fig. 4E and [0038] which shows and describes the releasable coupling between the distal end, see near 22B in Fig. 4E, of the introducer placement system 20, 22, 24, 26, 30, 32, 40, and 60 and the docking station 12); and 
a catheter placement system configured to engage a proximal end (see to the right of 60 in Fig. 4E) of the docking station and place a catheter within a vasculature of a patient (see [0038-0040] “A catheter may be inserted into the vessel 64 through the introducer 12” wherein as shown in Fig. 4E the catheter placement system would connect with the proximal end of the docking station 12 to place the catheter within the vasculature of the patient).
With regards to claim 35, Hall discloses the claimed invention of claim 34, and Hall further discloses (Figs. 1-7C) the introducer placement system (the unitary structure of 20, 22, 24, 26, 30, 32, 40, and 60) includes one of a needle (30), an introducer guidewire (60), a dilator, an introducer (20), an introducer hub (22), and a blood flash indicator tube.
With regards to claim 37, Hall discloses the claimed invention of claim 34, and Hall further discloses (Figs. 1-7C) the catheter placement system (see [0038-0040]) includes one of a docking portion, a rail, a locking hub, a catheter guidewire (60; see [0039]), and a catheter frame.
With regards to claim 39, Hall discloses the claimed invention of claim 34, and Hall further discloses (Figs. 1-7C) the introducer placement system (the unitary structure of 20, 22, 24, 26, 30, 32, 40, and 60) includes one of a guidewire advancement assembly (148; see [0042]), a needle retraction assembly (40), and a dilator advancement assembly.
With regards to claim 40, Hall discloses the claimed invention of claim 39 (as interpreted based on the 35 U.S.C. 112(b) rejection made above), and Hall further discloses (Figs. 1-7C) one of the guidewire advancement assembly (148; see [0042]), the needle retraction assembly (40), and the dilator advancement assembly includes a release mechanism (144 and/or 148; see [0042] “A button release 144 is included on the housing 142 for selectively retracting the needle from its position”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perchik in view of Lynn (US 5,358,495).
With regards to claim 38, Perchik discloses the claimed invention of claim 37, however, Perchik is silent with regards to one of the rail, the catheter, and the catheter guidewire is disposed within a collapsible sterile barrier to prevent contact therewith.
Nonetheless, Lynn teaches (Figs. 1-7 and Col. 3, lines 41 – Col. 4, line 4) the catheter (29) is disposed within a collapsible sterile barrier (33) to prevent contact therewith (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the rapid insertion central catheter system of Perchik with a teaching of Lynn such that the catheter is disposed within a collapsible sterile barrier to prevent contact therewith. One of ordinary skill in the art would have been motivated to make this modification, as the collapsible sterile barrier reduces the risk of contact contamination of the catheter during the insertion process (see Col. 3, lines 4-16 of Lynn).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Boudreaux (US 2004/0116864 A1).
With regards to claim 36, Hall discloses the claimed invention of claim 35, however, Hall is silent with regards to the introducer placement system further includes a blood flash actuator configured to release a vacuum disposed within the blood flash indicator tube to draw a proximal blood flow through a lumen of the needle and into the blood flash indicator tube.
Nonetheless, Boudreaux teaches (Figs. 1-6) the introducer placement system further includes a blood flash actuator (80, 100) configured to release a vacuum disposed within the blood flash indicator tube (34) to draw a proximal blood flow through a lumen (see [0036] “Needle 22 which is preferable made of stainless steel has a lumen”) of the needle (22) and into the blood flash indicator tube (see [0036] and [0043] “Depressing the buttons causes the blunt to move proximally to a second position, thereby exposing the needle tip. The distal end of needle 38 which extends just past the distal end of the catheter 6 is then inserted into the patient’s vein”; note the recitation of the needle as reference numeral 38 is incorrect and rather should be written as 22; wherein a vacuum is released upon the exposure of the needle tip as described within [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the introducer placement system of the rapid insertion central catheter system of Hall with a teaching of Boudreaux such that the introducer placement system contains a blood flash indicator tube and a blood flash actuator configured to release a vacuum disposed within the blood flash indicator tube to draw a proximal blood flow through a lumen of the needle and into the blood flash indicator tube. One of ordinary skill in the art would have been motivated to make this modification, as the introducer placement system of Hall lacks a blood flash indicator tube through which a proximal blood flow could be viewed. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to provide the clinician visual conformation of the correct placement of the needle (see [0036] of Boudreaux).

Allowable Subject Matter
Claims 1-4, 6, and 9-16 would be allowable if rewritten to overcome the claim objections, set forth in this Office action.
Claims 5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Hall, Perchik, Matlock et al. (US 2019/0015646 A1; hereinafter referred to as Matlock), and Chan et al. (US 2017/0259043 A1; hereinafter referred to as Chan). However, neither Hall, Perchik, Matlock, nor Chan teaches and or suggests a rapid insertion central catheter system comprising: an introducer placement system comprising: a needle, an introducer guidewire, a dilator, an introducer supported by an introducer hub, a guidewire housing, a dilator housing, a blood flash indicator tube, a docking station, releasably coupled to a distal end of the dilator housing, and a catheter placement system comprising a docking portion, a rail, a locking hub, a catheter guidewire, and a catheter frame as well as the other limitations of claim 1.
Claims 2-16 would be allowable for the same rationale as claim 1 as they are dependent upon claim 1. However, proper correction of the claim objections and claim rejections under 35 U.S.C. 112(b) set forth within this Office Action is necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783